Gardner, P. J.
The Supreme Court has repeatedly held that where there is no bona fide effort to brief the evidence by eliminating extraneous material in compliance with Code § 70-305 (as amended by Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 446) the court will not pass upon assignments of error in the determination of which reference must be made to the brief of evidence. See Brown v. Clarke, 211 Ga. 61 (84 S. E. 2d 14), McDonald v. Fletcher, 211 Ga. 405 (86 S. E. 2d 215), Myhand v. Harris, 211 Ga. 567 (87 S. E. 2d 376), Anderson v. State, 211 Ga. 768 (88 S. E. 2d 149), and Childers v. Goble, 211 Ga. 860 (89 S. E. 2d 499). There are many other authorities from the Supreme Court and the Court of Appeals to the *462same effect. The cases cited are controlling in the instant case.
Decided April 2, 1957.
Bob Humphreys, for plaintiff in error.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.